Case 20-00088-amc          Doc 1    Filed 02/18/20 Entered 02/18/20 20:33:33            Desc Main
                                    Document      Page 1 of 9



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:                                 )
                                       ) Chapter 7
CHERRY BROS., LLC.,                    ) Case No. 19-11644-amc
                                       )
                     Debtor.           )
____________________________________)
                                       )
Gary F. Seitz, as Chapter 7 Trustee of )
the Estate of Cherry Bros., LLC.,      )
                                       )
                     Plaintiff,        )
               v.                      ) Adv. Proc. No.: 20-
                                       )
Nationwide Mutual Insurance, CO.,      )
                                       )
                     Defendant.        )
____________________________________)

                        COMPLAINT TO AVOID TRANSFERS
              PURSUANT TO 11 U.S.C. §§ 547, 548 AND 502 AND TO RECOVER
                PROPERTY TRANSFERRED PURSUANT TO 11 U.S.C. § 550

         Gary F. Seitz, as Chapter 7 Trustee (the “Trustee” or “Plaintiff”) of the Estate of Cherry

Bros., LLC. (the “Debtor”), by and through his undersigned counsel, files this complaint (the

“Complaint”) to avoid and recover transfers against Nationwide Mutual Insurance, Co. (the

“Defendant”), and in support thereof alleges upon information and belief as follows:

                                    NATURE OF THE CASE

         1.     Plaintiff seeks to avoid and recover from Defendant, or from any other person or

entity for whose benefit the transfers were made, all preferential transfers of property that

occurred during the ninety (90) day period prior to the commencement of the Debtor’s

bankruptcy proceeding pursuant to 11 U.S.C. §§ 547 and 550. Subject to proof, Plaintiff also

seeks to avoid and recover pursuant to 11 U.S.C. § 548 all transfers that may have been

fraudulent conveyances. To the extent that Defendant has filed a proof of claim or has a claim
Case 20-00088-amc         Doc 1     Filed 02/18/20 Entered 02/18/20 20:33:33              Desc Main
                                    Document      Page 2 of 9



listed on the Debtor’s schedules as undisputed, liquidated, and not contingent, or has otherwise

requested payment from the Debtor’s chapter 7 estate (collectively, the “Claims”), this

Complaint is not intended to be, nor should it be construed as, a waiver of Plaintiff’s right to

object to such Claims for any reason including, but not limited to, 11 U.S.C. § 502 (a) through (j)

(“Section 502”), and such rights are expressly reserved. Notwithstanding this reservation of

rights, certain relief pursuant to Section 502 may be sought by Plaintiff herein as further stated

below.

                                 JURISDICTION AND VENUE

         2.    This court has subject matter jurisdiction over this adversary proceeding, which

arises under title 11, arises in, and relates to cases under title 11, in the United States Bankruptcy

Court for the Eastern District of Pennsylvania (the “Court”), Case No. 19-11644-AMC, pursuant

to 28 U.S.C. §§ 157 and 1334(b).

         3.    The statutory and legal predicates for the relief sought herein are sections 502,

547, 548 and 550 of the United States Code, 11 U.S.C. §§101-1532 (the “Bankruptcy Code”) and

Rules 3007 and 7001 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

         4.    This adversary proceeding is a “core” proceeding to be heard and determined by

this Court pursuant to 28 U.S.C. § 157(b)(2) and the Court may enter final orders for matters

contained herein.

         5.    Venue is proper in the Eastern District of Pennsylvania pursuant to 28 U.S.C. §§

1408 and 1409.

                                          THE PARTIES

         6.    Plaintiff was appointed as Chapter 7 Trustee and, in his capacity thereof, is

authorized, among other things, to investigate, prosecute and resolve preference actions.
Case 20-00088-amc         Doc 1     Filed 02/18/20 Entered 02/18/20 20:33:33            Desc Main
                                    Document      Page 3 of 9



         7.    The Debtor is a Pennsylvania corporation with a registered address of 707 North

Valley Forge Road, Suite 102 Lansdale, PA 19446.

         8.    Upon information and belief, at all relevant times, Defendant is a corporation

licensed to do business in Pennsylvania with an address of 1 Nationwide Plaza, Columbus, OH

43215.

                                         BACKGROUND

         9.    On March 18, 2019 (the “Petition Date”), a Chapter 11 Voluntary Petition was

filed by the Debtor.

         10.   On June 12, 2019, the case was converted to a Chapter 7.

         11.   Gary F. Seitz was thereafter appointed as Chapter 7 Trustee.

         12.   Prior to the Petition Date, the Debtor maintained business relationships with

various business entities, through which the Debtor regularly purchased, sold, received, and/or

delivered goods and services.

         13.   The Debtor regularly purchased goods from various entities including vendors,

creditors, suppliers and distributors.

         14.   During the ninety (90) days before the Petition Date (the “Preference Period”), the

Debtor continued to operate its business affairs, including the transfer of property, either by

checks, cashier checks, wire transfers, ACH transfers, direct deposits or otherwise to certain

entities.

         15.   Upon information and belief, the Debtor and Defendant conducted business with

one another through and including the Petition Date.
Case 20-00088-amc         Doc 1     Filed 02/18/20 Entered 02/18/20 20:33:33              Desc Main
                                    Document      Page 4 of 9



       16.     Plaintiff has completed an analysis of all readily available information of the

Debtor and is seeking to avoid all the transfers of an interest of the Debtor’s property made by

the Debtor to Defendant within the Preference Period.

       17.     Plaintiff has determined that the Debtor made transfers of an interest of the

Debtor’s property to or for the benefit of Defendant during the Preference Period through

payments aggregating to an amount not less than $24,104.11 (the “Transfer” or “Transfers”).

       18.     During the course of this proceeding, Plaintiff may learn (through discovery or

otherwise) of additional transfers made to Defendant during the Preference Period. It is

Plaintiff’s intention to avoid and recover all transfers made by the Debtor of an interest of the

Debtor in property and to or for the benefit of Defendant or any other transferee. Plaintiff

reserves its right to amend this original Complaint to include: (i) further information regarding

the Transfer(s), (ii) additional transfers, (iii) modifications of and/or revision to Defendant’s

name, (iv) additional defendants, and/or (v) additional causes of action (e.g., but not exclusively,

11 U.S.C. §§ 542, 544, 545, 548 and/or 549) (collectively, the “Amendments”), that may become

known to Plaintiff at any time during this adversary proceeding, through formal discovery or

otherwise, and for the Amendments to relate back to this original Complaint.

       19.     Plaintiff acknowledges that some of the Transfers might be subject to defenses

under Bankruptcy Code section 547(c), for which Defendant bears the burden of proof under

Section 547(g).

                                     CLAIMS FOR RELIEF

                                           COUNT I
                  (Avoidance of Preference Period Transfers – 11 U.S.C. § 547)

       20.     Plaintiff incorporates all preceding paragraphs as if fully re-alleged herein.

       21.     The Transfer was made to Defendant by the Debtor.
Case 20-00088-amc         Doc 1     Filed 02/18/20 Entered 02/18/20 20:33:33             Desc Main
                                    Document      Page 5 of 9



       22.     Each Transfer constituted a transfer of an interest in property of the Debtor as

identified supra.

       23.     During the Preference Period, Defendant was a creditor at the time of each

Transfer by virtue of supplying goods and/or services to the Debtor for which the Debtor was

obligated to pay following delivery of such goods and/or services.

       24.     Each Transfer was to or for the benefit of a creditor within the meaning of 11

U.S.C. § 547(b)(1) because each Transfer either reduced or fully satisfied a debt or debts then

owed by the Debtor to Defendant.

       25.     Each Transfer was made for, or on account of, an antecedent debt or debts owed

by the Debtor to Defendant before such Transfers were made, as asserted by Defendant, each of

which constituted a “debt” or “claim” (as those terms are defined in the Bankruptcy Code) of

Defendant prior to being paid by the Debtor.

       26.     Each Transfer was made while the Debtor was insolvent. Plaintiff is entitled to the

presumption of insolvency for each Transfer made during the Preference Period pursuant to 11

U.S.C. § 547(f).

       27.     Each Transfer was made during the Preference Period.

       28.     As a result of each Transfer, Defendant received more than Defendant would have

received if: (i) the Debtor’s case was under chapter 7 of the Bankruptcy Code; (ii) the Transfer

had not been made; and (iii) Defendant received payments of its debts under the provisions of the

Bankruptcy Code. As evidenced by the Debtor’s schedules and the proofs of claim that have

been received to date, the Debtor’s liabilities exceed its assets to the point that unsecured

creditors will not receive a full payout of their claims from the Debtor’s bankruptcy estate.
Case 20-00088-amc             Doc 1   Filed 02/18/20 Entered 02/18/20 20:33:33            Desc Main
                                      Document      Page 6 of 9



       29.      In accordance with the foregoing, the Transfer is avoidable pursuant to 11 U.S.C.

§ 547(b).



                                         COUNT II
               (Avoidance of Fraudulent Conveyances – 11 U.S.C. § 548(a)(1)(B))

       30.      Plaintiff incorporates all preceding paragraphs as if fully re-alleged herein.

       31.      Subject to proof, Plaintiff pleads in the alternative that to the extent one or more

of the Transfers were not on account of an antecedent debt or were a prepayment for goods

and/or services subsequently received, the Debtor did not receive reasonably equivalent value in

exchange for such transfer(s) (the “Potentially Fraudulent Transfers”); and

             a. The Debtor was insolvent on the date that the Transfer(s) were made or became

                insolvent as a result of the Transfer(s); or

             b. The Debtor was engaged in business or a transaction, or was about to engage in

                business or a transaction, for which any property remaining with the Debtor who

                made or for whose benefit the Transfer(s) were made was an unreasonably small

                capital; or

             c. The Debtor intended to incur, or believed that the Debtor would incur, debts that

                would be beyond the Debtor’s ability to pay as such debts matured.

       32.      In accordance with the foregoing, the Potentially Fraudulent Transfers are

avoidable pursuant to 11 U.S.C. § 548(a)(1)(B).

                                         COUNT III
                       (Recovery of Avoided Transfers – 11 U.S.C. § 550)

       33.      Plaintiff incorporates all preceding paragraphs as if fully re-alleged herein, to the

extent they are not inconsistent with allegations contained in this Count.
Case 20-00088-amc         Doc 1    Filed 02/18/20 Entered 02/18/20 20:33:33              Desc Main
                                   Document      Page 7 of 9



       34.     Plaintiff is entitled to avoid the Transfer(s) pursuant to 11 U.S.C. § 547(b) and

any Potentially Fraudulent Transfers pursuant to 11 U.S.C. § 548. The Transfers and any

Potentially Fraudulent Transfers are collectively referred to herein as “All Avoided Transfers.”

       35.     Defendant was the initial transferee of All Avoided Transfer(s) or the immediate

or mediate transferee of such initial transferee or the person for whose benefit All Avoided

Transfer(s) were made.

       36.     Pursuant to 11 U.S.C.§ 550(a), Plaintiff is entitled to recover from Defendant All

Avoided Transfer(s), plus interest thereon to the date of payment and the costs of this action.

                                         COUNT IV
                   (Disallowance of all Claims – 11 U.S.C. § 502(d) and (j))

       37.     Plaintiff incorporates all preceding paragraphs as if fully re-alleged herein, to the

extent they are not inconsistent with allegations contained in this Count.

       38.     Defendant is an entity from which property is recoverable under 11 U.S.C. § 550.

       39.     Defendant is the transferee of All Avoided Transfer(s) avoidable under 11 U.S.C.

§§ 547 and 548.

       40.     Defendant has not paid the amount of All Avoided Transfer(s), or turned over

such property, for which Defendant is liable under 11 U.S.C. § 550.

       41.     Pursuant to 11 U.S.C. § 502(d), any and all Claims of Defendant and/or its

assignee, against the Debtor’s chapter 7 estate or Plaintiff must be disallowed until such time as

Defendant pays to Plaintiff an amount equal to the aggregate amount of All Avoided Transfer(s),

plus interest thereon and costs.

       42.     Pursuant to 11 U.S.C. § 502(j), any and all Claims of Defendant, and/or its

assignee, against the Debtor’s chapter 7 estate or Plaintiff previously allowed by the Debtor or by
Case 20-00088-amc           Doc 1    Filed 02/18/20 Entered 02/18/20 20:33:33           Desc Main
                                     Document      Page 8 of 9



Plaintiff, must be reconsidered and disallowed until such time as Defendant pays to Plaintiff an

amount equal to the aggregate amount of All Avoided Transfer(s).




                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests that this Court grant it the following relief against

Defendant:

       As to Counts I through IV, that the Court enter a judgment against Defendant:

       A. That All Avoided Transfer(s) avoidable under 11 U.S.C. §§ 547 and 548 in the total

             aggregate amount of not less than $24,104.11 be avoided;

       B. That All Avoided Transfer(s), to the extent that they are avoided pursuant to 11

             U.S.C. §§ 547 and 548, be recovered by Plaintiff pursuant to 11 U.S.C. § 550;

       C. That judgment be entered against Defendant in the amount of $24,104.11 (the

             “Judgment”);

       D. Disallowing, in accordance with 11 U.S.C. § 502(d), any Claims held by Defendant

             and/or its assignee until Defendant satisfies the Judgment;

       E. Disallowing, in accordance with 11 U.S.C. § 502(j), any Claims held by Defendant

             and/or its assignee until Defendant satisfies the Judgment;

       F. Awarding pre-judgment interest at the maximum legal rate running from the date of

             the filing of the Complaint to the date of Judgment herein;

       G. Awarding post-judgment interest at the maximum legal rate running from the date of

             Judgment herein until the date the judgment is paid in full, plus costs;
Case 20-00088-amc          Doc 1   Filed 02/18/20 Entered 02/18/20 20:33:33           Desc Main
                                   Document      Page 9 of 9



       H. Requiring Defendant to pay forthwith the Judgment amount awarded in favor of

          Plaintiff; and

       I. Granting Plaintiff such other and further relief as the Court deems just and proper.




Dated: February 18, 2020             GELLERT SCALI BUSENKELL & BROWN, LLC

                                     By: /s/ Holly S. Miller
                                             Gary F. Seitz, Esquire
                                             Holly S. Miller, Esquire
                                             8 Penn Center
                                             16 28 John F. Kennedy Blvd., Suite1901
                                             Philadelphia, PA 19103
                                             Telephone: (215) 238-0010
                                             Fax: (215) 238-0016
                                             E-mail: gseitz@gsbblaw.com
                                                     hsmiller@gsbblaw.com

                                            Counsel for Chapter 7 Trustee
